 



Exhibit 10ak
BRUSH ENGINEERED MATERIALS INC.
Agreement Relating to
Performance Restricted Shares and Performance Shares
          WHEREAS,                                          (the “Grantee”) is
an employee of Brush Engineered Materials Inc., an Ohio corporation (the
“Corporation”), or a Subsidiary; and
          WHEREAS, the execution of an agreement in the form hereof (this
“Agreement”) has been authorized by resolution of the Compensation Committee
(the “Committee”) of the Board of Directors of the Corporation that was duly
adopted on February 5, 2008;
          NOW, THEREFORE, pursuant to the Corporation’s 2006 Stock Incentive
Plan (the “Plan”), the Corporation hereby confirms to the Grantee the grant of,
                     Performance Restricted Shares and one-half that number of
Performance Shares, effective on February 15, 2008 (the “Date of Grant”),
subject to the terms and conditions of the Plan and the following additional
terms, conditions, limitations and restrictions:
ARTICLE I
DEFINITIONS
          All terms used herein with initial capital letters that are defined in
the Plan shall have the meanings assigned to them in the Plan, and the following
additional terms, when used herein with initial capital letters, shall have the
following meanings:
     1. “Change in Control” has the meaning set forth in Section 4(b) of
Article II of this Agreement.

 



--------------------------------------------------------------------------------



 



     2. “Cumulative Operating Profit” means the sum of earnings (net of any
losses) before tax and interest during the Performance Period for the business
unit specified to the Grantee in the notice accompanying this Agreement.
     3. “Management Objective” means the threshold, target and maximum
Cumulative Operating Profit goals established by the Committee for the
Performance Period as set forth on Exhibit A to the resolution of the Committee
adopted on February 15, 2008. No adjustment of the Management Objective or the
stock prices performance criteria set forth in Section 3(b) of Article II shall
be permitted in respect of any Performance Restricted Shares or Performance
Shares granted to any Participant who is, or is determined by the Committee to
be likely to become, a “covered employee” within the meaning of Section 162(m)
of the Code (or any successor provision) if such adjustment would result in the
loss of an otherwise available deduction.
     4. “Performance Period” means the three-year period commencing January 1,
2008 and ending on December 31, 2010.
ARTICLE II
CERTAIN TERMS OF PERFORMANCE RESTRICTED SHARES
     1. Issuance of Performance Restricted Shares. The Performance Restricted
Shares covered by this Agreement shall be issued to the Grantee, effective on
the Date of Grant. The Common Shares subject to this grant of Performance
Restricted Shares, when issued, shall be fully paid and nonassessable.
     2. Restrictions on Transfer of Shares. The Common Shares subject to this
grant of Performance Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee except
to the Corporation until the Performance Restricted Shares have become
nonforfeitable as provided in Section 3 hereof,

2



--------------------------------------------------------------------------------



 



provided, however, that the Grantee’s rights with respect to such Common Shares
may be transferred by will or pursuant to the laws of descent and distribution.
Any purported transfer or encumbrance in violation of the provisions of this
Section 2 of this Article II shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such Common
Shares. The Corporation in its sole discretion, when and as permitted by the
Plan, may waive the restrictions on transferability with respect to all or a
portion of the Common Shares subject to this grant of Performance Restricted
Shares.
     3. Vesting of Performance Restricted Shares.
          (a) Except as provided in paragraph (b) of this Section 3 of
Article II, no Performance Restricted Shares shall become nonforfeitable if
actual achievement falls below the threshold level of the Management Objective.
If the Management Objective shall have been attained at the threshold level and
if the Grantee shall have remained in the continuous employ of the Corporation
or a Subsidiary throughout the Performance Period, 25% of the number of
Performance Restricted Shares specified on the first page of this Agreement
shall be earned.
          (b) If actual achievement falls below the threshold level of the
Management Objective, but the performance of the Common Shares during the
Performance Period falls within the top quartile of the Russell 2000 and the
Grantee shall have remained in the continuous employ of the Corporation or a
Subsidiary throughout the Performance Period, 25% of the number of Performance
Restricted Shares specified on the first page of this Agreement shall be earned,
unless a lesser percentage is determined by the Committee. The top quartile
stock performance shall be measured by comparing the appreciation, if any, in
the average of the daily closing prices during 2006 to the average of the daily
closing prices during 2009.
          (c) If the Management Objective shall have been attained at the target
level and if the Grantee shall have remained in the continuous employ of the
Corporation or a

3



--------------------------------------------------------------------------------



 



Subsidiary throughout the Performance Period, 100% of the number of Performance
Restricted Shares specified on the first page of this Agreement shall be earned.
If the Management Objective shall have been attained over the threshold level,
but less than the target level, and the Grantee has remained so continuously
employed, a proportionate number of the Performance Restricted Shares specified
on the first page of this Agreement shall be earned, as determined by
mathematical interpolation.
          (d) Any fraction of a Performance Restricted Share resulting from the
foregoing calculations shall be rounded to the nearest 1/100th of a share.
     4. Effect of Death, Disability, Change in Control.
          (a) Notwithstanding the provisions of Section 3 of this Article II,
all of the Performance Restricted Shares covered by this Agreement shall
immediately become nonforfeitable (i) if the Grantee dies or becomes permanently
disabled while in the employ of the Corporation or a Subsidiary during the
Performance Period, or (ii) if a Change in Control occurs during the Performance
Period.
          (b) For purposes of this Agreement, “Change in Control” means
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Corporation where such acquisition causes such Person to own (X) 20% or
more of the combined voting power of the then outstanding voting securities of
the Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”) without the approval of the
Incumbent Board as defined in (ii) below or (Y) 35% or more of the Outstanding
Voting Securities of the Corporation with the approval of the

4



--------------------------------------------------------------------------------



 



Incumbent Board; provided, however, that for purposes of this subsection (i),
the following acquisitions shall not be deemed to result in a Change of Control:
(A) any acquisition directly from the Corporation that is approved by the
Incumbent Board (as defined in subsection (ii), below), (B) any acquisition by
the Corporation or a subsidiary of the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, (D) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Corporation or any subsidiary of the Corporation control
a greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Corporation or any subsidiary of the Corporation that are
participating in the MBO; provided, further, that if any Person’s beneficial
ownership of the Outstanding Corporation Voting Securities reaches or exceeds
20% or 35%, as the case may be, as a result of a transaction described in clause
(A) or (B) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Corporation, such subsequent acquisition
shall be treated as an acquisition that causes such Person to own 20% or 35% or
more, as the case may be, of the Outstanding Corporation Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the Outstanding Corporation Voting Securities inadvertently, and such
Person divests as promptly as practicable a sufficient number of shares so that
such Person beneficially owns (within the meanings of Rule 13d-3 promulgated
under the

5



--------------------------------------------------------------------------------



 



Exchange Act) less than 20% of the Outstanding Corporation Voting Securities,
then no Change of Control shall have occurred as a result of such Person’s
acquisition; or
     (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
     (iii) the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation or the acquisition of assets of another corporation, or other
transaction (“Business Combination”) excluding, however, such a Business
Combination pursuant to which (A) the individuals and entities who were the
ultimate beneficial owners of voting securities of the Corporation immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 65% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity

6



--------------------------------------------------------------------------------



 



resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Corporation, the Corporation or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly (X) 20% or
more, if such Business Combination is approved by the Incumbent Board or (Y) 35%
or more, if such Business Combination is not approved by the Incumbent Board, of
the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
     (iv) approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation except pursuant to a Business
Combination described in clauses (A), (B) and (C) of subsection (iii), above.
     5. Effect of Retirement. Notwithstanding the provisions of Section 3 of
this Article II, if the Grantee terminates employment with the Corporation or a
Subsidiary after June 30, 2008 and the Grantee is at the time of such
termination (a) at least age 65 or (b) at least age 55 and has completed at
least 10 years continuous employment with the Corporation or a Subsidiary, a
portion of the Performance Restricted Shares covered by this Agreement shall
become nonforfeitable after the end of the Performance Period if the Committee
then determines that the Management Objective have been attained at the
threshold level of achievement. The number of Performance Restricted Shares that
shall become nonforfeitable shall be determined

7



--------------------------------------------------------------------------------



 



by multiplying the number of Performance Restricted Shares that would have
become nonforfeitable if the Grantee had remained in the continuous employment
of the Corporation throughout the Performance Period, multiplied by the fraction
of the Performance Period that is equal to the number of months the Grantee
remained in the continuous employ of the Corporation and its Subsidiaries
between the Date of Grant and the effective date of such retirement, divided by
36.
     6. Effect of Detrimental Activity. Notwithstanding anything herein to the
contrary, if the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity (as defined in Section 7 below) and the Board shall
so find:
          (a) Return to the Corporation any all Performance Restricted Shares
that the Grantee has not disposed of that became nonforfeitable pursuant to this
Agreement.
          (b) With respect to any Performance Restricted Shares that the Grantee
has disposed of that became nonforfeitable pursuant to this Agreement within a
period of one year prior to the date of the commencement of such Detrimental
Activity, the Grantee shall pay to the Corporation in the cash value of such
Performance Restricted Shares on the date such Performance Restricted Shares
became nonforfeitable. To the extent that such amounts are not paid to the
Corporation, the Corporation may, to the extent permitted by law, set off the
amounts so payable to it against any amounts that may be owing from time to time
by the Corporation or a Subsidiary to the Grantee, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit or for any
other reason.
     7. Definition of Detrimental Activity. For purposes of this Agreement, the
term “Detrimental Activity” shall include:

8



--------------------------------------------------------------------------------



 



     (a) (i) Engaging in any activity in violation of the Section entitled
“Competitive Activity; Confidentiality; Nonsolicitation” in the Severance
Agreement between the Corporation and the Grantee, if such agreement is in
effect at the date hereof, or in violation of any corresponding provision in any
other agreement between the Corporation and the Grantee in effect on the date
hereof providing for the payment of severance compensation; or
     (ii) If no such severance agreement is in effect as of the date hereof or
if a severance agreement does not contain a Section corresponding to
“Competitive Activity; Confidentiality; Nonsolicitation”:

  A.   Competitive Activity During Employment. Competing with the Corporation
anywhere within the United States during the term of the Grantee’s employment,
including, without limitation:

  (1)   entering into or engaging in any business which competes with the
business of the Corporation;     (2)   soliciting customers, business, patronage
or orders for, or selling, any products or services in competition with, or for
any business that competes with, the business of the Corporation;     (3)  
diverting, enticing or otherwise taking away any customers, business, patronage
or orders of the Corporation or attempting to do so; or     (4)   promoting or
assisting, financially or otherwise, any person, firm, association, partnership,
corporation or other entity engaged in any business which competes with the
business of the Corporation.

9



--------------------------------------------------------------------------------



 



  B.   Following Termination. For a period of one year following the Grantee’s
termination date:

  (1)   entering into or engaging in any business which competes with the
Corporation’s business within the Restricted Territory (as hereinafter defined);
    (2)   soliciting customers, business, patronage or orders for, or selling,
any products or services in competition with, or for any business, wherever
located, that competes with, the Corporation’s business within the Restricted
Territory;     (3)   diverting, enticing or otherwise taking away any customers,
business, patronage or orders of the Corporation within the Restricted
Territory, or attempting to do so; or     (4)   promoting or assisting,
financially or otherwise, any person, firm, association, partnership,
corporation or other entity engaged in any business which competes with the
Corporation’s business within the Restricted Territory.

      For the purposes of Sections 7(a)(ii)(A) and (B) above, inclusive, but
without limitation thereof, the Grantee will be in violation thereof if the
Grantee engages in any or all of the activities set forth therein directly as an
individual on the Grantee’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Grantee or the Grantee’s

10



--------------------------------------------------------------------------------



 



      spouse, child or parent owns, directly or indirectly, individually or in
the aggregate, more than five percent (5%) of the outstanding stock.     C.  
“The Corporation.” For the purposes of this Section 7(a)(ii) of this Article II,
the “Corporation” shall include any and all direct and indirect subsidiaries,
parents, and affiliated, or related companies of the Corporation for which the
Grantee worked or had responsibility at the time of termination of the Grantee’s
employment and at any time during the two year period prior to such termination.
    D.   “The Corporation’s Business.” For the purposes of this Section 7 of
this Article II inclusive, the Corporation’s business is defined to be the
manufacture, marketing and sale of high performance engineered materials serving
global telecommunications and computer, magnetic and optical data storage,
aerospace and defense, automotive electronics, industrial components and
appliance markets as further described in any and all manufacturing, marketing
and sales manuals and materials of the Corporation as the same may be altered,
amended, supplemented or otherwise changed from time to time, or of any other
products or services substantially similar to or readily substitutable for any
such described products and services.     E.   “Restricted Territory.” For the
purposes of Section 7(a)(ii)(B) of this Article II, the Restricted Territory
shall be defined as and limited to:

  (1)   the geographic area(s) within a one hundred mile radius of any and all
Corporation location(s) in, to, or for which the Grantee worked, to which the
Grantee was assigned or had any responsibility (either

11



--------------------------------------------------------------------------------



 



      direct or supervisory) at the time of termination of the Grantee’s
employment and at any time during the two-year period prior to such termination;
and     (2)   all of the specific customer accounts, whether within or outside
of the geographic area described in (1) above, with which the Grantee had any
contact or for which the Grantee had any responsibility (either direct or
supervisory) at the time of termination of the Grantee’s employment and at any
time during the two-year period prior to such termination.

  F.   “Extension.” If it shall be judicially determined that the Grantee has
violated any of the Grantee’s obligations under Section 7(a)(ii)(B) of this
Agreement, then the period applicable to each obligation that the Grantee shall
have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which such violation(s)
occurred.

          (b) Non-Solicitation. Except as otherwise provided in Section 7(a)(i)
of this Article II, Detrimental Activity shall also include directly or
indirectly at any time soliciting or inducing or attempting to solicit or induce
any employee(s), sales representative(s), agent(s) or consultant(s) of the
Corporation and/or of its parents, or its other subsidiaries or affiliated or
related companies to terminate their employment, representation or other
association with the Corporation and/or its parent or its other subsidiary or
affiliated or related companies.
          (c) Further Covenants. Except as otherwise provided in Section 7(a)(i)
of this Article II, Detrimental Activity shall also include:

12



--------------------------------------------------------------------------------



 



     (i) directly or indirectly, at any time during or after the Grantee’s
employment with the Corporation, disclosing, furnishing, disseminating, making
available or, except in the course of performing the Grantee’s duties of
employment, using any trade secrets or confidential business and technical
information of the Corporation or its customers or vendors, including without
limitation as to when or how the Grantee may have acquired such information.
Such confidential information shall include, without limitation, the
Corporation’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. The Grantee
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the Grantee’s mind or memory and whether compiled by the Corporation, and/or the
Grantee, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Corporation to
maintain the secrecy of such information, that such information is the sole
property of the Corporation and that any retention and use of such information
by the Grantee during the Grantee’s employment with the Corporation (except in
the course of performing the Grantee’s duties and obligations to the
Corporation) or after the termination of the Grantee’s employment shall
constitute a misappropriation of the Corporation’s trade secrets.
     (ii) Upon termination of the Grantee’s employment with the Corporation, for
any reason, the Grantee’s failure to return to the Corporation, in good
condition, all

13



--------------------------------------------------------------------------------



 



property of the Corporation, including without limitation, the originals and all
copies of any materials which contain, reflect, summarize, describe, analyze or
refer or relate to any items of information listed in Section 7(c)(i) of this
Article II.
          (d) Discoveries and Inventions. Except as otherwise provided in
Section 7(a)(i) of this Article II, Detrimental Activity shall also include the
failure or refusal of the Grantee to assign to the Corporation, its successors,
assigns or nominees, all of the Grantee’s rights to any discoveries, inventions
and improvements, whether patentable or not, made, conceived or suggested,
either solely or jointly with others, by the Grantee while in the Corporation’s
employ, whether in the course of the Grantee’s employment with the use of the
Corporation’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Corporation’s business. Any
discovery, invention or improvement relating to any subject matter with which
the Corporation was concerned during the Grantee’s employment and made,
conceived or suggested by the Grantee, either solely or jointly with others,
within one year following termination of the Grantee’s employment under this
Agreement or any successor agreements shall be irrebuttably presumed to have
been so made, conceived or suggested in the course of such employment with the
use of the Corporation’s time, materials or facilities. Upon request by the
Corporation with respect to any such discoveries, inventions or improvements,
the Grantee will execute and deliver to the Corporation, at any time during or
after the Grantee’s employment, all appropriate documents for use in applying
for, obtaining and maintaining such domestic and foreign patents as the
Corporation may desire, and all proper assignments therefor, when so requested,
at the expense of the Corporation, but without further or additional
consideration.
          (e) Work Made For Hire. Except as otherwise provided in
Section 7(a)(i) of this Article II, Detrimental Activity shall also include
violation of the Corporation’s rights in any

14



--------------------------------------------------------------------------------



 



or all work papers, reports, documentation, drawings, photographs, negatives,
tapes and masters therefor, prototypes and other materials (hereinafter,
“items”), including without limitation, any and all such items generated and
maintained on any form of electronic media, generated by Grantee during the
Grantee’s employment with the Corporation. The Grantee acknowledges that, to the
extent permitted by law, all such items shall be considered a “work made for
hire” and that ownership of any and all copyrights in any and all such items
shall belong to the Corporation. The item will recognize the Corporation as the
copyright owner, will contain all proper copyright notices, e.g., “(creation
date) [Corporation Name], All Rights Reserved,” and will be in condition to be
registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.
          (f) Termination for Cause. Except as otherwise provided in
Section 7(a)(i) of this Agreement, Detrimental Activity shall also include
activity that results in termination for Cause. For the purposes of this
Section 7, “Cause” shall mean that, the Grantee shall have:
     (i) been convicted of a criminal violation involving fraud, embezzlement,
theft or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;
     (ii) committed intentional wrongful damage to property of the Corporation
or any affiliate of the Corporation; or
     (iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;
and
any such act shall have been demonstrably and materially harmful to the
Corporation.

15



--------------------------------------------------------------------------------



 



          (g) Other Injurious Conduct. Detrimental Activity shall also include
any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of the Corporation or any subsidiary unless the
Grantee acted in good faith and in a manner he or she reasonably believed to be
in or not opposed to the best interests of the Corporation.
          (h) Reasonableness. The Grantee acknowledges that the Grantee’s
obligations under this Section 7 of this Agreement are reasonable in the context
of the nature of the Corporation’s business and the competitive injuries likely
to be sustained by the Corporation if the Grantee were to violate such
obligations. The Grantee further acknowledges that this Agreement is made in
consideration of, and is adequately supported by the agreement of the
Corporation to perform its obligations under this Agreement and by other
consideration, which the Grantee acknowledges constitutes good, valuable and
sufficient consideration.
     8. Forfeiture of Shares. The Performance Restricted Shares shall be
forfeited to the extent they fail to become nonforfeitable at the end of the
Performance Period and, except as otherwise provided in Sections 4 or 5 of this
Article II, if the Grantee ceases to be employed by the Corporation or a
Subsidiary at any time prior to such Shares becoming nonforfeitable. In the
event of a forfeiture, any certificate(s) representing the Performance
Restricted Shares covered by this Agreement shall be cancelled.
     9. Dividend, Voting and Other Rights.
          (a) Except as otherwise provided herein, the Grantee shall have all of
the rights of a shareholder with respect to the Performance Restricted Shares
covered by this Agreement, including the right to vote such Performance
Restricted Shares and receive any dividends that may be paid thereon; provided,
however, that any additional Common Shares or other securities that the Grantee
may become entitled to receive pursuant to a stock dividend,

16



--------------------------------------------------------------------------------



 



stock split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Corporation shall be subject to the same restrictions as the Performance
Restricted Shares covered by this Agreement.
          (b) Cash dividends on the Performance Restricted Shares covered by
this Agreement after the receipt of Shareholder Approval shall be sequestered by
the Corporation from and after the Date of Grant until such time as any of such
Performance Restricted Shares become nonforfeitable in accordance with Section 3
of this Article II, whereupon such dividends shall be paid to the Grantee in
cash to the extent such dividends are attributable to Performance Restricted
Shares that have become nonforfeitable. To the extent that Performance
Restricted Shares covered by this Agreement are forfeited pursuant to Section 8
of this Article II, all the dividends sequestered with respect to such
Performance Restricted Shares shall also be forfeited. No interest shall be
payable with respect to any such dividends.
          10. Book Entry; Stock Certificate(s). The Common Shares subject to
this grant of Performance Restricted Shares shall be uncertificated and
evidenced by book entry only until the Performance Restricted Shares vest in
pursuant to Section 3 of this Article II. At such time, a Certificate or
Certificates representing such shares (less any shares withheld for taxes
pursuant to Section 3 of Article IV hereof) shall be delivered to the Grantee.
ARTICLE III
CERTAIN TERMS OF PERFORMANCE SHARES
     1. Issuance of Performance Shares. The Performance Shares covered by this
Agreement shall only result in payment after the completion of the Performance
Period and only if they are earned as provided in Section 2 of this Article III.
     2. Earn-Out of Performance Shares. All of the Performance Shares covered by
this Agreement shall be earned if the Grantee shall have remained in the
continuous employ of the

17



--------------------------------------------------------------------------------



 



Corporation or a Subsidiary throughout the Performance Period and if the
Management Objective shall have been at least attained at the maximum level of
achievement. If the Management Objective shall have been attained at a level
between the target and maximum levels of achievement and the Grantee has
remained so continuously employed, a portion of the Performance Shares covered
by this Agreement shall be earned out, as determined by mathematical
interpolation. In no event shall any Performance Shares be earned if actual
achievement falls at or below the target level of the Management Objective.
     3. Payment of Performance Shares.
          (a) Payment shall be made in the form of cash equal to the Market
Value per Share on the New York Stock Exchange on the last day of the
Performance Period multiplied by the number of Performance Shares earned
pursuant to Section 2 of Article III this Agreement. Final awards shall be paid,
less applicable taxes, in the calendar year immediately following the close of
the last calendar year of the Performance Period to which the award of
Performance Shares relates and as soon as practicable after the receipt of
audited financial statements relating to such Performance Period and the
determination by the Committee of the level of attainment of the Management
Objective, but in no event later than two and one-half months after the close of
the last calendar year of such Performance Period.
          (b) Any payment of awards due pursuant to this Agreement to a deceased
Grantee shall be paid to the beneficiary designated by the Grantee on the
Designation of Death Beneficiary attached as Exhibit A hereto and filed with the
Corporation. If no such beneficiary has been designated or survives the Grantee,
payment shall be made to the Grantee’s legal representative. A beneficiary
designation may be changed or revoked by a Grantee at any time, provided the
change or revocation is filed with the Corporation.

18



--------------------------------------------------------------------------------



 



          (c) Prior to payment, the Corporation shall only have an unfunded and
unsecured obligation to make payment of earned awards to the Grantee.
     4. Performance Shares Nontransferable. The Performance Shares covered by
this Agreement that have not yet been earned out are not transferable other than
by will or pursuant to the laws of descent and distribution.
ARTICLE IV
GENERAL PROVISIONS
     1. Compliance with Law. The Corporation shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Corporation shall not
be obligated to issue any Common Shares pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.
     2. Dilution and Other Adjustments. The Committee shall make such
adjustments in the Management Objective and/or Performance Shares covered by
this Agreement as such Committee in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of the Grantee that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Corporation, or (b) any merger, consolidation,
spin-off, reorganization, partial or complete liquidation or other distribution
of assets, or issuance of warrants or other rights to purchase securities, or
(c) any other corporate transaction or event having an effect similar to any of
the foregoing. In the event of any such transaction or event, the Committee may
provide in substitution for this award of Performance Shares such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of this
award of Performance Shares so replaced.

19



--------------------------------------------------------------------------------



 



     3. Withholding Taxes. If the Corporation or any Subsidiary shall be
required to withhold any federal, state, local or foreign tax in connection with
any issuance or vesting of Common Shares or other securities pursuant to this
Agreement, the Grantee shall pay the tax or make provisions that are
satisfactory to the Corporation or such Subsidiary for the payment thereof. The
Grantee may elect to satisfy all or any part of any such withholding obligation
by surrendering to the Corporation or such Subsidiary a portion of the Common
Shares that are issued or transferred or that become nontransferable by the
Grantee hereunder, and the Common Shares so surrendered by the Grantee shall be
credited against any such withholding obligation at the Market Value per Share
of such Common Shares on the date of such surrender. In no event shall the
Market Value per Share of the Common Shares to be withheld and/or delivered
pursuant to this Section to satisfy applicable withholding taxes in connection
with the benefit exceed the minimum amount of taxes required to be withheld.
     4. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Corporation or a Subsidiary shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Corporation or a Subsidiary, by reason of the
transfer of his employment among the Corporation and its Subsidiaries or a leave
of absence approved by the Board.
     5. No Employment Contract; Right to Terminate Employment. The grant of the
Restricted Performance Shares and Performance under this Agreement to the
Grantee is a voluntary, discretionary award being made on a one-time basis and
it does not constitute a commitment to make any future awards. The grant of the
Restricted Performance Shares and Performance under this Agreement and any
payments made hereunder will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law. Nothing in this Agreement will give the Grantee any right to

20



--------------------------------------------------------------------------------



 



continue employment with the Corporation or any Subsidiary, as the case may be,
or interfere in any way with the right of the Corporation or a Subsidiary to
terminate the employment of the Grantee at any time.
     6. Information. Information about the Grantee and the Grantee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The Grantee
understands that such processing of this information may need to be carried out
by the Corporation and its Subsidiaries and by third party administrators
whether such persons are located within the Grantee’s country or elsewhere,
including the United States of America. The Grantee consents to the processing
of information relating to the Grantee and the Grantee’s participation in the
Plan in any one or more of the ways referred to above.
     7. Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee with under this Agreement without the Grantee’s consent (provided,
however, that the Grantee’s consent shall not be required to an amendment that
is deemed necessary by the Corporation to comply with Section 409A of the Code).
     8. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     9. Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

21



--------------------------------------------------------------------------------



 



     10. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
          The undersigned Grantee hereby accepts the award granted pursuant to
this Restricted Performance Share and Performance Share Agreement on the terms
and conditions set forth herein.

         
Dated:
       
 
       
 
       
 
      Grantee

          Executed in the name of and on behalf of the Corporation at Cleveland,
Ohio as of this 22nd day of February, 2008.

            BRUSH ENGINEERED MATERIALS INC.
    By        Michael C. Hasychak      Vice President, Treasurer and Secretary 
   

22



--------------------------------------------------------------------------------



 



EXHIBIT A
2006 STOCK INCENTIVE PLAN
BRUSH ENGINEERED MATERIALS INC.
BENEFICIARY DESIGNATIONS
          In accordance with the terms and conditions of the 2006 Stock
Incentive Plan of Brush Engineered Materials Inc. (the “Plan”), I hereby
designate the person(s) indicated below as my beneficiary(ies) to receive any
amounts payable under said Plan after my death.

 
Name
 
Address
 
 

     
Social Sec. Nos. of Beneficiary(ies)
   
 
   

     
Relationship(s)
   
 
   

     
Date(s) of Birth
   
 
   

          In the event that the above-named beneficiary(ies) predecease(s) me, I
hereby designate the following person as beneficiary(ies);

 
Name
 
Address
 

     
Social Sec. Nos. of Beneficiary(ies)
   
 
   

     
Relationship(s)
   
 
   

     
Date(s) of Birth
   
 
   

          I hereby expressly revoke all prior designations of beneficiary(ies),
reserve the right to change the beneficiary(ies) herein designated and agree
that the rights of said beneficiary(ies) shall be subject to the terms of the
Plan. In the event that there is no beneficiary living at the time of my death,
I understand that the amounts payable under the Plan will be paid to my estate.

     
 
   
     Date
             (Signature)
 
   
 
   
 
       (Print or type name)

